Case 1:19-cv-11352-NMG Document1 Filed 06/18/19 Page 1of5

i ean

Pro Se | (Rev. 12/16) Complaint for a Civil Case
I

Eh

UNITED STATES DISTRICT COURT ~

for the

o

District op MASSACHUSETTS = *9 &
“34 Q

Division

Case No. /49-Cy-)1 3500

)
) (to be filled in by the Clerk's Office)
WILLIAM F. CARNEY )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) ;
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Bx] Yes [_] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
) co — 2 ep
) -——- CSD - eens
a es = )
FEDERAL EMERGENCY MANAGEMENT ) 3 == = —
AGENCY (FEMA) AND METLIFE INSURANCE ) e454 =
; : ~ oe CO a
Defendant(s) ) 25 oe) m
(Write the full name of each defendant who is being sued. If the ) xe" oO 2
names of all the defendants cannot fit in the space above, please ><> = =
write “see attached” in the space and attach an additional page — c- “* co
é SAP ee a mi
with the full list of names.) —i ca
COMPLAINT FOR A CIVIL CASE
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name WILLIAM F. CARNEY
Street Address 32 PARKER ROAD - -
City and County FRAMINGHAM, MIDDLESEX _
State and Zip Code MASSACHUSETTS 01702
Telephone Number (508) 309-7800 | -
E-mail Address WFCCPA(@GMAIL.COM

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-11352-NMG

a

Pro Se I (Rev. 12/16) Complaint for a Civil Case

Document 1 Filed 06/18/19 Page 2 of 5

 

Defendant No. 1
Name
Job or Title (¢fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address if known)

FEMA

 

500 C STREET, S.W.
WASHINGTON

 

D.C. 20472

 

NOT KNOWN

 

NOT KNOWN

 

METLIFE
FLOOD CLAIMS DEPT. _
P.O.BOX913155__
DENVER

 

CO. 80291-3155

 

877 254-6819

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:19-cv-11352-NMG Document 1 Filed 06/18/19 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question X] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

DEFENDANTS FAILED TO PAY FOR DAMAGES INCURRED AND COVERED BY FLOOD
INSURANCE.

 

 

B. _ If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) WILLIAM F. CARNEY os is a citizen of the

 

State of (name) MASSACHUSETTS

 

b. If the plaintiff is a corporation

The plaintiff, (name) : is incorporated

 

under the laws of the State of fname) : 3

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (namey , is a citizen of
the State of (name) - . Or isa citizen of

(foreign nation)

Page 3 of 5
Case 1:19-cv-11352-NMG Document 1 Filed 06/18/19 Page 4 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

III.

b. If the defendant is a corporation
The defendant, (name) FEMA AND METLIFE , is incorporated under
the laws of the State of (zame) WASHINGTON D.C & NEW YORK , and has its

principal place of business in the State of (name) VARIOUS

 

 

Or is incorporated under the laws of (foreign nation) os

 

and has its principal place of business in (name)

 

 

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

DAMAGES TO COVERED PROPERTY IN THE AMOUNT OF $240,977.00 - SEE
SCHEDULE ATTACHED.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

ON OR ABOUT JANUARY 4, 2018 PLAINTIFF'S PROPERTY WAS DAMAGED BY FLOODING AND
HIGH SEAS. DEFENDANTS OBSERVED PROPERTY, WHICH WAS VERTURALLY HANGING OVER
A WASHED OUT CLIFF AND PARTIALLY COLLAPSED, AND WRONGLY DETERMINED THAT NO
DAMAGES WERE COVERED BY THE INSURANCE POLICY. FURTHERMORE, DEFENDANTS
INTENTIONALLY FRUSTRATED ALL ATTEMPTS BY PLAINTIFF TO PROCESS AND/OR DISCUSS
THIS CLAIM IN PLAINTIFF'S ATTEMPT TO SETTLE THE MATTERS.

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
+

Case 1:19-cv-11352-NMG Document1 Filed 06/18/19 Page 5of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

PLAINTIFF BELIVES, BUT IS NOT LEGALLY QUALIFIED TO KNOW, THAT MASSACHUSETTS
LAWS UNDER CHAPTER 93A AND 176D APPLY THAT MAKE DEFENDANTS LIABLE FOR
MULTIPLE DAMAGES IN THE CIRCUMSTANCES. THE PLAINTIFFS' CONDUCT IN HANDLING
THIS ENTIRE MATTER WAS UNFAIR AND DECEPTIVE AND CERTAINLY DESIGNED TO
STONEWALL THE PLAINTIFF AT EVERY JUNCTURE, INCLUDING PLAINTIFF'S ATTEMPT TO
DISCUSS AND SETTLE THE ENTIRE ISSUE.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

Date of signing: 06/18/2019

Signature of Plaintiff KL Ces

Printed Name of Plaintiff WILLIAM F. CARNEY / ;
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
